Attachment to Advisory Action
1.   Applicant’s amendment filed on April 22, 2022 has been fully considered. No request to consider the amendment under AFCP2.0 has been filed. The amendment has been considered under a pre-pilot practice.

2. The amendment has been fully considered, but is not entered, given it raises new issues that would require further consideration and/or search.

3. With respect to new issues, instant claim 1 has been amended to include a limitation of the polypropylene composition (C) - apart from the propylene random copolymer (rPP) and the polyethylene (PE) - not containing any further polymeric material in amount exceeding 1.5 wt. %, based on the overall weight of the polypropylene composition (C). This limitation was not previously presented and was taken from instant specification (p. 7, lines 6-11 of instant specification). Therefore, entering said amendment would have required further consideration and/or search.

4. The amendment is not entered, thus rendering Applicant’s arguments moot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764